DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered. Accordingly, claims 1-8, 10-14, 16-19, and 20 remain pending, claims 1, 4, and 18 have been amended, and claim 15 has been canceled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIG. 8 flow magnitude for a particular pixel as described in [0043] from the corresponding PG Pub for this application “While each 2D flow vector 804 a-c in the projection domain…a flow magnitude value for a particular pixel (u, v) in 2D space”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14, 16-19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “flow vectors”, which renders the claim indefinite because it is unclear if the “flow vectors” which are back projected and algebraically combined are in reference inclusive of the flow vector of a contrast agent recited earlier in the claim, or if they are a vectors of representing a magnitude and direction of different flow value, i.e. if the latter, it is unclear if the applicant meant to refer the flow vectors being flow vectors of the contrast agent or flow vectors of blood at a particular region of interest within the blood vessel being imaged. It is also unclear if the later recited “second flow vector” of the contrast agent is referring to the “flow vectors” recited earlier in the claim as being back projected and algebraically combined. It is also not clear by what algebraic function the applicant has intended to recite as being capable of computing the combining of the flow vectors in a three-dimensional space, a 
Claims 4 and 18 are also rejected for reciting the same and/or similar limitations outlined in the above rejection. 
Claims 2-3, 5-8, 10-14, 16-17, 19, and 20 are also rejected due to their dependency on the above rejected respective independent claim. 
Claim 5 is rejected for being indefinite because it is unclear if the two-dimensional time-varying image data is meant to represent the sorted two-dimensional flow maps or if they represent the two-dimensional flow maps prior to sorting.
Claims 6-7 are also rejected for reciting the same and/or similar limitations outlined in the above rejection of claim 5 and due to their dependency on rejected claim 5.
Claim 11 recited the limitation “determining flow vectors”, which renders the claim indefinite since it is not clear if the flow vectors determined in the immediate claim refer to the flow vectors recited in claim 4, on which claim 11 is dependent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heigl et al. (US20140376791, hereafter “Heigl”), in view of Davis et al. (“4D Digital Subtraction Angiography: Implementation and Demonstration of Feasibility”, hereafter “Davis”), further in  view of Passat et al. (“Magnetic resonance angiography: from anatomical knowledge modeling to vessel segmentation”, hereafter “Passat).
Regarding claim 1, Heigl discloses a non-transitory computer readable medium embodying a program of instructions executable by machine to perform steps (“computer-readable program code tangibly embodied in non-transitory computer-readable media 206. In 
receiving an existing four-dimensional digital subtraction angiography (DSA) dataset ( “The trajectory may cover a small angular range (about 20-40 degrees) with an existing 3D dataset available (e.g., ultrasound, MRA, etc.), or the entire range of a 3D DSA. Such 3D DSA dataset may be acquired if no existing layout of the subject's vasculature is available. Acquisition frame rate [3D+t=4D] may also be varied. With an existing 3D dataset available, sparse time samples may be acquired (e.g., 2-4 frames/s), but can be as high as 30 frames/s” [0045], and “an existing time-varying projection dataset, such as the DSA dataset acquired [received] in step 302. Alternatively, or additionally, the initial 3D dataset may be newly acquired by a CTA, MRA or 3D DSA scan. A registration step may be performed to align existing data with newly acquired data. Such 3D dataset can be combined with a model assumption, such as a gamma-variate curve that models blood flow” [0046]);
registering pairs of temporally adjacent projection images deriving from corresponding four-dimensional image volumes that are identified from the existing four-dimensional DSA dataset (“the initial 3D dataset may be newly acquired by a CTA, MRA or 3D DSA scan. A registration step may be performed to align existing data with newly acquired data” [0046] and see FIGS. 1a-e) to generate a registered pairs of temporally adjacent projection images (see FIGS. 1a-b);
the methods disclosed by Heigl have been interpreted to read on the limitation of the claim as they are not limited to 3D or 4D]*,  the domain of the image is typically a 2- or 3Dimensional rectangular array, wherein each pixel or voxel can be addressed with reference to a set of 2 or 3 mutually orthogonal axes, [0044] discloses the time-varying 2D projection/flow data/maps may be based on a contrast enhanced acquisition that based in flow data indicated by visibility of the inflow of the contrast medium after the injection of the contrast medium into the vessel-like structures) based on the registered pairs of temporally adjacent projection images ([0046] based on the registration aligning existing with newly/temporally adjacent acquired data/projection images to model blood flow), wherein a pixel of the two-dimensional flow maps comprises a first flow vector* of a contrast agent representing a first flow magnitude and a two-dimensional flow direction of the contrast agent ([0030], [0033] the change in filling/flow direction from frame to frame is visible/two-dimensional flow maps and the dynamic reconstruction represents the propagation/movement direction of contrast agent/flow through a vascular network, [0042] data displayed depicts dynamic or time-varying structures filled with a contrast agent in order to observe its propagation/flow direction over time, [0049] describes FIG 4. Where ray-path 402 intersects with a small portion of the vessel 410 yielding a small vessel ray-path length (L=2) and The ray-path 404 intersects with a large portion of the vessel 410, yielding a large vessel ray-path length (L=13), after processing all vessel voxels and subtracted projections, the result is a time-varying contrast curve and a time-confidence curve per vessel voxel so that the measurement values in the projection domain represent the contrast concentration at time 
sorting the multi-dimensional flow maps according to heart phases to generate sorted two-dimensional flow maps (“the framework dynamically and iteratively reconstruct a 3D+t dataset based on, for example, an initial time-varying 3D projection dataset derived from time-varying 2D projection data acquired at multiple angles…the dynamic reconstruction of a 3D+t dataset that represents the propagation of contrast agent through a vascular network [from the 2d projection images]…Further, it facilitates isolation [sorting] of different filling phases/duration, thereby allowing easier viewing access to structures of interest.” [0032-0033] and “The actual angular- and time-varying 2D projection data may be based on a contrast enhanced acquisition that is initiated before or after the injection of X-ray contrast medium into 
reconstructing a three-dimensional flow map by backprojecting flow vectors* in the sorted multi-dimensional flow maps ([0032] reconstructing a 3D+t dataset using backward projection on the initial time-varying 3D projection dataset derived from the time-varying 2D projection data) in a three-dimensional space ([0067] During the iterative process, the resulting difference image Δi2D(α) is then back-projected into the 3D space), wherein a voxel of the reconstructed three-dimensional flow map comprises a second flow vector* of the contrast agent representing (“a 3D+t dataset that represents the propagation of contrast agent through a vascular network” [0033]), a second flow magnitude and a three-dimensional flow direction (“The ray-path 404 intersects with a large portion of the vessels (410 and 412), yielding a large vessel ray-path length (L=13) and increased vessel intersection count (#=2). Such information may be encoded in a time-resolved 3D dataset using, for example, backprojection. Further, the measurement value in the projection domain representing the contrast concentration at time point t of the contrast agent (projection/viewing angle) may also be encoded in the voxel values through backprojection. After processing all vessel voxels and subtracted projections, the result is a time-varying contrast curve and a time-confidence curve per vessel voxel, with potential errors due to vessel overlap and image artifacts.” [0049]), but does not explicitly disclose sorting the multi-dimensional flow maps according to heart phases, being two-dimensional, in order to generate sorted two-dimensional flow maps.
*The above steps citing 3D/3D+t image data can be performed in 2D projection image data, see Heigl [0027-0028] and [0047], also see corresponding disclosure in the application’s corresponding PG Pub paragraph [0020].

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium embodying a program of instructions executable by machine disclosed by Heigl with additional step of sorting the two-dimensional flow maps according to heart phases to generate sorted two-dimensional flow maps as taught by Davis in order to provide time-resolved volume viewable from any angle at any time will largely eliminate the impact of vascular overlap, that 4D-DSA will provide a method that will again make the use of intravenous injections for angiographic studies an attractive alternative to conventional IA studies, thus potentially increasing the safety (less invasive) and efficacy (obtaining images of all relevant vasculature with a single injection and acquisition) of interventional and diagnostic procedures (first paragraph, page 1920 of Davis).
Heigl, in view of Davis, does not explicitly disclose the reconstruction of the three-dimensional flow map as being by backprojecting flow vectors in the sorted two-dimensional flow maps and algebraically combining the flow vectors in a three-dimensional space.
However, in the same field of endeavor, Passat teaches reconstructing a three-dimensional flow map (page 6, paragraph 1 discloses reconstruction of 3D vascular/flow data) by backprojecting (see page 7, paragraph 2 for each segmented image, an inverted projection (considered equivalent to back projection) distance map is computed; FIG. 6 where the visualization of pieces/flow vectors of the process 2D atlas/map) flow vectors (see page 6, Ax, Ay, Az the associated normal vectors nx, ny, nz for each respective area) in a three-dimensional space (page 4, paragraph 2 discloses the 3D flow map is reconstructed by iteratively adding the selected flow vectors, depicted as voxels chosen according the intensity criteria selected by the user, which anatomically belong to the particular vascular network in selected 2D flow map(s)/cross-section(s)/deformed vector field(s) in the 3D Euclidean/digital space).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method, system, and non-transitory readable medium disclosed by Heigl and Davis with the reconstruction of the three-dimensional flow map being by backprojecting flow vectors in the sorted two-dimensional flow maps and algebraically combining the flow vectors in a three-dimensional space as taught by in order to generate 3D atlases designed to model knowledge concerning anatomical structures which provide an easy and efficient way to store information according to spatial position from the 
*The term “flow vector(s)” has been interpreted as represented by voxel information in accordance with the applicant’s disclosure paragraph [0023] “Each voxel in the 3D flow map may comprise a flow vector that represents 3D flow direction (x′, y′, z′) and a magnitude of the flow”. 
Regarding claims 4 and 18, Heigl discloses a method and a system, comprising:
a non-transitory memory device for storing computer readable program code(“computer-readable program code tangibly embodied in non-transitory computer-readable media 206. In particular, the present techniques may be implemented by a reconstruction unit 207. Non-transitory computer-readable media 206 may include random access memory (RAM), read-only memory (ROM), magnetic floppy disk, flash memory, and other types of memories, or a combination thereof. The computer-readable program code is executed by CPU 204 to process images or image data acquired by, for example, imaging device 202”[0036]); and
a processor in communication with the memory device, the processor being operative with the computer readable program code to perform operations (“computer system 201 comprises a processor or central processing unit (CPU) 204 coupled to one or more non-transitory computer-readable media 206 (e.g., computer storage or memory)” [0035]) including
receive an existing four-dimensional projection image dataset (“The trajectory may 
register pairs of temporally adjacent projection images derived from corresponding four-dimensional image volumes that are identified from the existing four-dimensional projection image dataset (“the initial 3D dataset may be newly acquired by a CTA, MRA or 3D DSA scan. A registration step may be performed to align existing data with newly acquired data” [0046] and see FIGS. 1a-e) to generate registered pairs of temporally adjacent projection images (see FIGS. 1a-b),
determine two-dimensional flow maps of a contrast agent based on the registered pairs of temporally adjacent projection images (“Although an image can be thought of as a function from R3 to R, or a mapping to R3, the present methods are not limited to such images, and can be applied to images of any dimension, e.g., a 2D picture or a 3D volume. For a 2- or 3Dimensional image, the domain of the image is typically a 2- or 3Dimensional rectangular array, wherein each pixel or voxel can be addressed with reference to a set of 2 or 3 mutually 
sort the multi-dimensional flow maps of the contrast agent according to heart phases to generate sorted two-dimensional flow maps of the contrast agent (“the framework dynamically and iteratively reconstruct a 3D+t dataset based on, for example, an initial time-varying 3D projection dataset derived from time-varying 2D projection data acquired at multiple angles…the dynamic reconstruction of a 3D+t dataset that represents the propagation of contrast agent through a vascular network [from the 2d projection images]…Further, it facilitates isolation [sorting] of different filling phases/duration, thereby allowing easier viewing access to structures of interest.” [0032-0033] and “The actual angular- and time-varying 2D projection data may be based on a contrast enhanced acquisition that is initiated before or after the injection of X-ray contrast medium into the vessel-like structures as the first inflow of contrast becomes visible.” [0044]); and
reconstruct a three-dimensional flow map based on the sorted two-dimensional flow maps of the contrast agent (“the dynamic reconstruction of a 3D+t dataset that represents the propagation of contrast agent through a vascular network [from the 2d projection images]…Further, it facilitates isolation [sorting] of different filling phases/duration, thereby allowing easier viewing access to structures of interest” [0033] and “At 308, the reconstruction two-dimensional flow maps of the contrast agent.
However, in the same field of endeavor, Davis teaches sorting the two-dimensional flow maps according to heart phases to generate sorted two-dimensional flow maps (see 2D projection sorting in FIG. 1 according to inflow/outflow [cardiac phase])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium embodying a program of instructions executable by machine disclosed by Heigl with additional step of sorting the two-dimensional flow maps according to heart phases to generate sorted two-dimensional flow maps as taught by Davis in order to provide time-resolved volume viewable from any angle at any time will largely eliminate the impact of vascular overlap, that 4D-DSA will provide a method that will again make the use of intravenous injections for angiographic studies an attractive alternative to conventional IA studies, thus potentially increasing the safety (less invasive) and efficacy (obtaining images of all relevant vasculature with a single injection and acquisition) of interventional and diagnostic procedures (first paragraph, page 1920 of Davis).
Heigl, in view of Davis, does not explicitly disclose the reconstruction of the three-dimensional flow map as being by backprojecting flow vectors in the sorted two-dimensional flow maps and algebraically combining the flow vectors in a three-dimensional space.
However, in the same field of endeavor, Passat teaches reconstructing a three-Ax, Ay, Az the associated normal vectors nx, ny, nz for each respective area) in a three-dimensional space (page 4, paragraph 2 discloses the 3D flow map is reconstructed by iteratively adding the selected flow vectors, depicted as voxels chosen according the intensity criteria selected by the user, which anatomically belong to the particular vascular network in selected 2D flow map(s)/cross-section(s)/deformed vector field(s) in the 3D Euclidean/digital space).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method, system, and non-transitory readable 
Regarding claim 5, Heigl, in view of Davis and Passat, substantially discloses all the limitations of the claimed invention, specifically, Heigl discloses further comprises reconstructing the existing four-dimensional projection image dataset based on two-dimensional time-varying image data (“The corresponding voxel value is stored for each viewing angle (time point t) to generate the exemplary time-varying contrast concentration curve 504. To determine an initial estimate of the value in the time-contrast curve 504 associated with each vessel voxel, the non-time-varying 3D DSA dataset may be used. At each time point t (projection/viewing angle), the voxel values in the non-time-varying 3D dataset may be replaced with corresponding measurement values from subtracted projection images in the time-varying 2D dataset through a backprojection step” [0051])
Regarding claim 6, Heigl, in view of Davis and Passat, substantially discloses all the limitations of the claimed invention, specifically, Heigl discloses further comprises acquiring, by an imaging device, the two-dimensional time-varying image data by acquiring a single image at 
Regarding claim 7, Heigl, in view of Davis and Passat, substantially discloses all the limitations of the claimed invention, specifically, Heigl discloses further comprises acquiring, by an imaging device, the two-dimensional time-varying image data by acquiring two images with a temporal delay at each angular position (“a single mask-and-fill-run image acquisition [one image before contrast, one after contrast] may be used [from 2D image data] in reconstructing the 3D+t dataset” [0031] and “an initial time-varying 3D projection dataset derived from time-varying [temporal delay] 2D projection data acquired at multiple angles [different angular positions]” [0032]).
Regarding claim 11, Heigl, in view of Davis and Passat, substantially discloses all the limitations of the claimed invention, specifically, Heigl discloses wherein determining the two-dimensional flow maps of the contrast agent comprises determining flow vectors by using a projection-based flow calculation method (“FIG. 11 shows simulation results of an exemplary iterative reconstruction of time concentration curves (TCC) after one iteration. Graph 1102 shows the current estimate of the volume at time point t. Graph 1104 shows the error between the ground truth and the current estimate of the volume at time point t. Graph 1106 shows the reconstruction of the difference (forward projected current estimate minus the actual 
Regarding claim 16, Heigl, in view of Davis and Passat, substantially discloses all the limitations of the claimed invention, specifically, Heigl discloses further comprises applying a regularizer on the reconstructed three-dimensional flow map of the contrast agent (“the current estimated 3D+t dataset may be regularized using, for instance, a smoothing filter function” [0064] and “The regularization function g(n) is applied to the time-resolved reconstruction results” [0065]).
Regarding claim 17, Heigl, in view of Davis and Passat, substantially discloses all the limitations of the claimed invention, specifically, Heigl discloses wherein applying the regularizer comprises applying the regularizer on a user-defined sub-region of the reconstructed three-dimensional flow map of the contrast agent (“The regularization function may be implemented in the form of a local averaging filter configured to increase local confidence, a predefined increase in confidence value for all values below a maximum confidence, or based on a neighborhood search where the new confidence of a voxel is taken from the voxel with the next higher confidence.” [0063], “iterative error minimization is performed to correct voxel values in a current estimated time-varying three-dimensional (3D) dataset” [0064], and “The workstation 203 may include a graphical user interface to receive user input via an input device (e.g., keyboard, mouse, touch screen voice or video recognition interface, etc.) to manipulate visualization and/or processing of the image data. For example, the user may view the processed image data, and specify one or more view adjustments or .
Claims 2, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heigl, in view of Davis and Passat, as applied to claims 1, 4, and 18 above, further in view of Koehler (US20060140482).
Regarding claim 2, Heigl, in view of Davis and Passat, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the instructions are executable by the machine to perform the sorting the two-dimensional flow maps according to the heart phases to generate the sorted two-dimensional flow maps by using an electrocardiography (ECG) trace signal.
However, in the same field of endeavor, Koehler teaches wherein the instructions are executable by the machine (“a processor to perform an operation when the computer program is executed on the processor, corresponding to the method according to the present invention. The computer program may be written in any suitable programming language, for example, in C++” [0011]) to perform the sorting the two-dimensional flow maps according to the heart phases to generate the sorted two-dimensional flow maps by using an electrocardiography (ECG) trace signal (“Each temporal bin belongs to a certain motion state. In other words, in case an organ with a more or less periodical motion is imaged, the emission data is rearranged such that projections acquired at a similar phase [according to heart phase]…state are binned into the same temporal bin. The decision as to which temporal bin an event belongs may be made 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the program instructions embodied on a non-transitory computer readable medium disclosed by Heigl, Davis, and Passat with the instructions being executable by the machine to sort the two-dimensional flow maps according to the heart phases to generate the sorted two-dimensional flow maps by using an electrocardiography (ECG) trace signal taught by Koehler in order to provide for reconstructing an image from measured line integrals, taking a motion and/or deformation of the object of interest into account using the ECG to monitor motion of the object of interest ([0012] and [0020] of Koehler).
Regarding claim 12, Heigl, in view of Davis and Passat, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein sorting the two-dimensional flow maps of the contrast agent according to the heart phases comprises sorting the two-dimensional flow maps of the contrast agent using an electrocardiography (ECG) trace signal.
However, in the same field of endeavor, Koehler teaches wherein sorting the two-dimensional flow maps of the contrast agent according to the heart phases comprises sorting the two-dimensional flow maps of the contrast agent using an electrocardiography (ECG) trace signal (“Each temporal bin belongs to a certain motion state. In other words, in case an organ with a more or less periodical motion is imaged, the emission data is rearranged such that projections acquired at a similar phase or motion state are binned into the same temporal bin. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Heigl, Davis, and Passat with the sorting of the two-dimensional flow maps of the contrast agent according to the heart phases comprises sorting the two-dimensional flow maps of the contrast agent using an electrocardiography (ECG) trace signal as taught by Koehler in order to provide for reconstructing an image from measured line integrals, taking a motion and/or deformation of the object of interest into account using the ECG monitor motion of the object of interest ([0012] and [0020] of Koehler).
Regarding claim 14, Heigl, in view of Davis and Passat, substantially teaches a limitation of the claimed invention, but does not explicitly disclose wherein reconstructing the three-dimensional flow map of the contrast agent comprises separately and tomographically reconstructing the sorted two-dimensional flow maps of the contrast agent in at least one of the heart phase bin.
However, in the same field of endeavor, Koehler teaches wherein reconstructing the three-dimensional flow map comprises separately and tomographically reconstructing sorted two-dimensional flow maps of the contrast agent in each heart phase bin (“a motion compensated image reconstruction from projections [2D flow maps] as in positron emission tomography (PET), single photon emission computed tomography (SPECT) and computed tomography (CT).” [0001], “A three dimensional image is reconstructed from each temporal bin 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Heigl, Davis, and Passat with the reconstruction of the three-dimensional flow map comprises separately and tomographically reconstructing the sorted two-dimensional flow maps of the contrast agent in each heart phase bin taught by Koehler in order to provide for reconstructing an image from measured line integrals, taking a motion and/or deformation of the object of interest into account, so that even in the presence of motion or deformation in the object of interest, a proper reconstruction may be realized, yielding a sharp image with high signal-to-noise-ratio ([0007] and [0012] of Koehler).
Regarding claim 19, Heigl, in view of Davis and Passat, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor is operative with the computer readable program code to perform the sorting the two-dimensional flow maps of the contrast agent according to the heart phases to generate the sorted two-dimensional flow maps of the contrast agent by using an electrocardiography (ECG) trace signal.
However, in the same field of endeavor, Koehler teaches wherein the processor is operative with the computer readable program code (“a computer program product comprising 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Heigl, Davis, and Passat with the processor being in operation with the computer readable program code to execute the sorting the two-dimensional flow maps of the contrast agent according to heart phases to generate the sorted two-dimensional flow maps of the contrast agent by using an electrocardiography (ECG) trace signal as taught by Koehler in order to provide for .
Claims 3, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heigl, in view of Davis and Passat, as applied to claims 1, 4, and 18 above, further in view of Mistretta et al. (US20120114217, hereafter “Mistretta”).
Regarding claim 3, Heigl, in view of Davis and Passat, substantially discloses all limitations the claimed invention, specifically, Heigl discloses wherein the instructions are executable by the machine perform the sorting the two-dimensional flow maps using time-contrast concentration (TCC) curves derived from information of the existing multi-dimensional DSA dataset (“FIG. 5 shows an exemplary time-confidence curve 502 and an exemplary time-contrast curve 504. To generate the exemplary time-confidence curve 502, each voxel [inferred to be from the four-dimensional DSA dataset] within a vessel segment at a given time point t (equivalent to a given projection/viewing angle) may be assigned a confidence value. This confidence value is functionally related to the vessel length (L) and the number of intersecting vessels (#) in the ray path between source and detector elements intersecting the voxel” [0050] and “The corresponding voxel value is stored for each viewing angle (time point t) to generate the exemplary time-varying contrast concentration curve 504. To determine an initial estimate of the value in the time-contrast curve 504 associated with each vessel voxel, the non-time-varying 3D DSA dataset [inferred as part of the four-dimensional DSA dataset] may be used. At each time point t (projection/viewing angle), the voxel values in the non-time-varying 3D dataset may be replaced with corresponding measurement values from subtracted projection  four-dimensional data set.
However, in the same field of endeavor, Mistretta teaches wherein the instructions are executable by the machine to sort the two-dimensional flow maps according to the heart phases to generate the sorted two-dimensional flow maps by using time-contrast concentration (TCC) curves derived from the existing four-dimensional DSA dataset (“the time independent 3D volume reconstruction is based on projections obtained during the equilibrium period while an inflow set of the time resolved series of image projections used to generate a portion of the 4D perfusion images is obtained during the inflow period; and an outflow set of the time resolved series of image projections used to generate a portion of the 4D perfusion images is obtained during the outflow period” [0083] and see FIGS. 5B and 13).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the program instructions embodied on a non-transitory computer readable medium disclosed by Heigl, Davis, and Passat with the instructions being executed by the machine to sort the two-dimensional flow maps according to the heart phases to generate the sorted two-dimensional flow maps by using time-contrast concentration (TCC) curves derived from the existing four-dimensional DSA dataset as taught by Mistretta in order 
Regarding claim 13, Heigl, in view of Davis and Passat, substantially discloses all limitations the claimed invention, specifically, Heigl discloses wherein sorting the two-dimensional flow maps of the contrast agent according to the heart phases comprises sorting the two-dimensional flow maps of the contrast agent using time-contrast concentration (TCC) curves derived information contained as part of the existing multi-dimensional projection image dataset (“FIG. 5 shows an exemplary time-confidence curve 502 and an exemplary time-contrast curve 504. To generate the exemplary time-confidence curve 502, each voxel [inferred to be from the four-dimensional DSA dataset] within a vessel segment at a given time point t (equivalent to a given projection/viewing angle) may be assigned a confidence value. This confidence value is functionally related to the vessel length (L) and the number of intersecting vessels (#) in the ray path between source and detector elements intersecting the voxel” [0050] and “The corresponding voxel value is stored for each viewing angle (time point t) to generate the exemplary time-varying contrast concentration curve 504. To determine an initial estimate of the value in the time-contrast curve 504 associated with each vessel voxel, the non-time-varying 3D DSA dataset [inferred as part of the four-dimensional DSA dataset] may be used. At each time point t (projection/viewing angle), the voxel values in the non-time-varying 3D dataset may be replaced with corresponding measurement values from subtracted projection images in the time-varying 2D dataset through a backprojection step [sorting]. This step may take into account the general reconstruction requirements, such as ray normalization for density and the length of vasculature traversed” [0051]), but does not explicitly disclose from  four-dimensional data set.
However, in the same field of endeavor, Mistretta teaches wherein sorting the two-dimensional flow maps of the contrast agent according to the heart phases comprises sorting the two-dimensional flow maps of the contrast agent using time-contrast concentration (TCC) curves derived from the existing four-dimensional projection image dataset (“the time independent 3D volume reconstruction is based on projections obtained during the equilibrium period while an inflow set of the time resolved series of image projections used to generate a portion of the 4D perfusion images is obtained during the inflow period; and an outflow set of the time resolved series of image projections used to generate a portion of the 4D perfusion images is obtained during the outflow period” [0083] and see FIGS. 5B and 13).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the program instructions embodied on a non-transitory computer readable medium disclosed by Heigl, Davis, and Passat with sorting the two-dimensional flow maps of the contrast agent according to the heart phases comprises sorting the two-dimensional flow maps of the contrast agent using time-contrast concentration (TCC) curves derived from the existing four-dimensional projection image dataset as taught by Mistretta in order to provide a better rendition of vessel that are present in most of the projections which contains vascular flow information ([0064] of Mistretta).
 four-dimensional data set.
However, in the same field of endeavor, Mistretta teaches wherein the processor being operative with the computer readable program code to sort the two-dimensional flow maps of the contrast agent according to the heart phases to generate the sorted two-dimensional flow maps of the contrast agent according to the heart phases to generate the sorted two-dimensional flow maps of the contrast agent using time-contrast concentration (TCC) curves derived from the existing four-dimensional projection image dataset (“the time independent 3D volume reconstruction is based on projections obtained during the equilibrium period while an inflow set of the time resolved series of image projections used to generate a portion of the 4D perfusion images is obtained during the inflow period; and an outflow set of the time resolved series of image projections used to generate a portion of the 4D perfusion images is obtained during the outflow period” [0083] and see FIGS. 5B and 13).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the program instructions embodied on a non-transitory computer readable medium disclosed by Heigl, Davis, and Passat with the processor being operative with the computer readable program code to sort the two-dimensional flow maps using time-contrast concentration (TCC) curves derived from the four-dimensional projection image data set as taught by Mistretta in order to provide a better rendition of vessel that are .
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heigl, in view of Davis and Passat, as applied to claim 4 above, further in view of Boese et al. (US20080205726, hereafter “Boese”).
Regarding claim 8, Heigl, in view of Davis and Passat, substantially discloses all the limitations, specifically, Heigl discloses wherein registering the pairs of temporally adjacent projection images (see FIG. 10), but does not explicitly disclose determining a projection displacement based on the corresponding four-dimensional image volumes and based on system geometries associated with at least one of the pairs of temporally adjacent projection images; and applying the projection displacement to one image of the at least one of the pairs of temporally adjacent projection images to generate a registered projection image.
However, in the same field of endeavor, Boese teaches determining a projection displacement based on the corresponding four-dimensional image volumes and based on system geometries associated with at least one of the pairs of temporally adjacent projection images (“a differential image is then calculated from the projection image and the reference projection image” [0016] and “…Here, the gray-scale values of the differential images are averaged volume-element-wise, i.e. added up and normalized volume-element-wise…a known deformation method can be used in which a 3D gradient vector is calculated for the 3D image data set to be deformed for each voxel. These vectors are then multiplied voxelwise with the respective gray-scale values from the 3D differential image data set. The vector field obtained in this way then represents the “force vector field” with the aid of which the individual grid 
applying the projection displacement to one image of the at least one of the pairs of temporally adjacent projection images to generate a registered projection image (“The reason for the iteration of steps S14 to S20 is to minimize a distance so that overall the effect of an elastic registration [generation of registration projection image] is obtained. After the final completion of step 20, a deformed 3D image data set finally provides extended possibilities for imaging of the patient, since this deformed 3D image data set is assigned to the other heart phase, to which the 2D projection images are assigned [applied]” [0017]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Heigl, Davis, and Passat with determining a projection displacement based on the corresponding four-dimensional image volumes and based on system geometries associated with at least one of the pairs of temporally adjacent projection images and applying the projection displacement to one image of the at least one of the pairs of temporally adjacent projection images to generate a registered projection image as taught by Boese  in order to provide to determine a temporal sequence by sorting according to the heart phase ([0018] of Boese).

However, in the same field of endeavor, Boese teaches forward projecting the second volume using an acquisition geometry of the first volume to generate a registered projection image (“in step S14, a reference projection image of the 3D image data set is calculated for each 2D projection image in step S14 for precisely the projection angle which is assigned to the 2D projection image. This is also known as “forward projecting” of the 3D image data set. In step S16, a differential image is then calculated from the projection image and the reference projection image” [0014] and “These extended possibilities include the fact that displays based on the deformed 3D image data set can be generated, eg simple 2D projection images [projection displacement] for any projection angles” [0017]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Heigl, Davis, and Passat with the step of forward projecting a first image volume of the corresponding four-dimensional image volumes using an acquisition geometry of a second image volume of the corresponding four-dimensional image volumes to generate a registered projection image as taught by Boese 
Response to Arguments
Rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 1, 4, and 18 received 01/22/2021 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793